       Case 1:16-cr-02376-WJ-GJF Document 72 Filed 07/28/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff-Respondent,

v.                                                                 No.     CV 19-587 WJ/GJF
                                                                           CR 16-2376 WJ
TOM BEGAYE,

       Defendant-Movant.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Magistrate Judge Gregory Fouratt’s Proposed

Findings and Recommended Disposition (“PFRD”), filed July 6, 2020. [Civ. Doc. 13; Crim. Doc.

71]. The parties were notified that objections were due within fourteen days of service of the

PFRD and that, if no objections were filed, no appellate review would be allowed. To this date,

well more than fourteen days have elapsed and no objections have been filed.

       IT IS THEREFORE ORDERED that:

       1) the PFRD is adopted as an ORDER of the Court;

       2) the Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence is

           DENIED;

       3) CV 19-587 WJ/GJF is DISMISSED WITH PREJUDICE; and

       4) pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings for the United

           States District Courts, a certificate of appealability be DENIED.

       SO ORDERED.



                                            _______________________________________
                                            CHIEF UNITED STATES DISTRICT JUDGE
